DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/399,634 filed on February 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 7 and 14 being currently amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered. 

Response to Arguments
On page 10 of the remarks filed February 23, 2021, Applicant argues:
While the Applicant respectfully disagrees that Causey and Herrod teach or suggest the subject matter of the previously presented independent claims, the Applicant has amended the independent claims in an attempt to advance prosecution. The amendment claims clarify that the charging schedule is configured to be applied to the battery subsystem during a common time period for two or more consecutive days in order to cause the battery subsystem to exhibit a second charge/discharge pattern that is different than the first charge/discharge pattern. As discussed in at least paragraph [0003] of the Applicant's disclosure: 

Conventional devices do not take into account learned battery charge/discharge behavior, and thus a user may wish to use their device in a manner that is outside of its batteries learned charge/discharge pattern." 
The Applicant respectfully submits that neither Causey nor Herrod take into account learned battery/discharge behavior when generating a calendric pattern or schedule for charging a battery of a device, and thus provide no teaching of a charging schedule that is configured to be applied to the battery subsystem during a common time period for two or more consecutive days in order to cause the battery subsystem to exhibit a second charge/discharge pattern that is different than the first charge/discharge pattern, as would be required to teach the subject matter included in the amended independent claims.

Examiner respectfully disagrees. In response to Applicant’s amendment Examiner has altered the rejection. Causey teaches a common time period in consecutive days in which a charging schedule is enacted (par. 59, 5 AM-7AM) that causes the battery subsystem to exhibit a second pattern that is different from the default pattern or a random pattern since it is programmed to occur daily.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Causey et al. US PGPUB 2014/0055087 in view of Herrod et al. US PGPUB 2010/0123436.
Regarding claims 1 and 14, Causey discloses a charge/discharge pattern battery training system [fig. 1], comprising: 
a battery charging subsystem [fig. 1, 10]; 
a battery subsystem that is connected to the battery charging subsystem [fig. 1, device 12 containing battery]; 
a battery charging determination engine that is coupled to the battery charging subsystem [fig. 25., the device can have multiple processors and a system-controller which execute the device-side charging application 102; par. 75], wherein the battery charging determination engine is configured to: 
monitor a plurality of charge/discharge cycles performed by the battery subsystem [fig. 21; pars. 41, 45 & 71, the usage of the mobile device is logged including the “consumption of power” from the battery 16, number of charging cycles, and levels of charge/discharge]; 
identify, based on the plurality of charge/discharge cycles performed by the battery subsystem, a first charge/discharge pattern exhibited by the battery subsystem [figs. 3-9 & 21; pars. 27, 29-30, 41, 45 & 71; the discharge patterns (consumption patterns) of various components of the mobile device are monitored as well, the level of charge and the calendric pattern of usage to determine a usage pattern]; 
is configured to be applied to the battery subsystem during a common time period for two or more consecutive days in order to cause the battery subsystem to exhibit a second charge/discharge pattern that is different than the first charge/discharge pattern [fig. 21, step 206; pars. 27, 29-30, 43-48, 54, 58-59 & 63-64; a charging schedule of (i.e. charge between 5 AM-7 AM, stop charging at 7 AM, par. 59) can be determined during a common time period (5 AM-7 AM) for two or more consecutive days (“daily”, par. 59) to cause the battery subsystem to exhibit a second charging/discharge pattern (a learned pattern) different than the first charge/discharge pattern (the default pattern or a random pattern)]; 
determine that the second charge/discharge pattern is configured to optimize a life of the battery subsystem while satisfying a demand of the battery subsystem and, in response [pars. 44-45; the charging strategy can be chosen with life maximization as one of a plurality of factors to be used in determining the strategy];  and apply, via the battery charging subsystem, the charging schedule to the battery subsystem that causes the battery subsystem to exhibit the second charge/discharge pattern [fig. 21, steps 208-228, executing the determined charging strategy].
Causey does not explicitly disclose determining the second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern.
However, Herrod discloses a charge scheduling system for a mobile device wherein the charge controller determines a second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern [pars. 30 & 34; a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Causey to further include determining the second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern for the purpose of moving the battery charge level to the desired level as fast as possible without causing excessive chemical damage to the battery, as taught by Herrod (par. 34).
Regarding claims 3, 9 and 16, Causey discloses a user scheduling subsystem that is coupled to the battery charging determination engine, wherein the battery charging determination engine is configured to: 
retrieve, from the user scheduling subsystem, user scheduling information that is associated with a use of the battery subsystem, wherein the charging schedule is determined based on the user scheduling information [fig. 17, pars. 60-64, the user’s calendar is used to determine the charging strategy along with other factors; fig. 21, step 206; pars. 27, 29-30, 43-48, 54, 58 & 63-64].
Regarding claims 4, 10 and 17, Causey discloses wherein the user scheduling subsystem includes a user calendar, and wherein the user scheduling information that is associated with the use of the battery subsystem is indicative of a use of a device to which the battery subsystem provides power [fig. 17, pars. 60-64].
Regarding claim 7, Causey discloses an Information Handling System (IHS), comprising: 

a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system [fig. 25., the device can have multiple processors and a system-controller which execute the device-side charging application 102 stored on the illustrated memory subsystem; par. 75], cause the processing system to provide a battery charging determination engine that is configured to: 
monitor a plurality of charge/discharge cycles performed by a battery subsystem [fig. 21; pars. 41, 45 & 71, the usage of the mobile device is logged including the “consumption of power” from the battery 16, number of charging cycles, and levels of charge/discharge];
identify, based on the plurality of charge/discharge cycles performed by the battery subsystem, a first charge/discharge pattern exhibited by the battery subsystem [figs. 3-9 & 21; pars. 27, 29-30, 41, 45 & 71; the discharge patterns (consumption patterns) of various components of the mobile device are monitored as well, the level of charge and the calendric pattern of usage to determine a usage pattern];
determine a charging schedule that is configured to be applied to the battery subsystem during a common time period for two or more consecutive days in order to cause the battery subsystem to exhibit a second charge/discharge pattern that is different than the first charge/discharge pattern [fig. 21, step 206; pars. 27, 29-30, 43-48, 54, 58-59 & 63-64; a charging schedule of (i.e. charge between 5 AM-7 AM, stop charging at 7 AM, par. 59) can be determined during a common time period (5 AM-7 
determine that the second charge/discharge pattern is configured to optimize a life of the battery subsystem while satisfying a demand of the battery subsystem and, in response [pars. 44-45; the charging strategy can be chosen with life maximization as one of a plurality of factors to be used in determining the strategy];  and apply, via a battery charging subsystem that is connected to the battery subsystem, the charging schedule to the battery subsystem that causes the battery subsystem to exhibit the second charge/discharge pattern [fig. 21, steps 208-228, executing the determined charging strategy].
Causey does not explicitly disclose determining the second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern.
However, Herrod discloses a charge scheduling system for a mobile device wherein the charge controller determines a second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern [pars. 30 & 34; a charging strategy is chosen which moves the battery charge level to the desired level “as fast as possible” without causing “excessive chemical damage to the battery”, thus a relatively faster charge pattern is chosen].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Causey to further include determining the second charge/discharge pattern that has a charge duration that is lower than the first charge/discharge pattern for the purpose of moving the battery charge level to the 
Regarding claims 13 and 20, Causey discloses wherein the applying the charging schedule to the battery subsystem that causes the battery subsystem to exhibit the second charge/discharge pattern includes performing at least three charge/discharge cycles on the battery subsystem according to the charging schedule to cause the battery subsystem to exhibit the second charge/discharge pattern [par. 63; “holidays” by US residing inventors and a US applicant implies the 10 federal holidays, “spring break” implies at least 5 days of cycles; additionally if the holiday schedule is considered the first pattern then the second pattern has charging the phone each day for 5 pm phone calls as an example (par. 62), thus multiple cycles]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Causey et al. US PGPUB 2014/0055087, in view of Herrod et al. US PGPUB 2010/0123436 and further n view of Robison et al. US Patent 8,380,999.
Regarding claims 2, 8 and 15, Causey discloses a display subsystem that is coupled to the battery charging determination engine [fig. 1, mobile device screen; fig. 25, graphics subsystem].
The combination of Causey and Herrod does not explicitly disclose wherein the battery charging determination engine is configured to: provide, for display on the display subsystem, an identification of the charging schedule.
However, Robison discloses a charge scheduling system for a mobile device wherein the battery charging determination engine is configured to: provide, for display on the display subsystem, an identification of the charging schedule [fig. 6; col. 7, lines 13-30; the user device can display a message which indicates that a user should charge the device upon reaching the office or while in the office, thus a scheduled charge].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Causey and Herrod to further include wherein the battery charging determination engine is configured to: provide, for display on the display subsystem, an identification of the charging schedule for the purpose of recommending to the user that the device be charged such that the level of charge remains optimal, as taught by Robison (col. 5, line 42-col. 6, line 3).
Regarding claims 5, 11 and 18, Causey discloses wherein the battery charging subsystem is a wired battery charging subsystem that is configured to connect to a power supply via a cable [fig. 1; par. 23], and wherein the applying the charging schedule to the battery subsystem includes: 
automatically providing for charging of the battery subsystem based on the charging schedule; and automatically preventing charging of the battery subsystem 
Causey does not explicitly disclose the providing for charging and the preventing thereof are caused by closing and opening, respectively, a charging circuit in the battery charging subsystem.
However, Robison discloses a charge scheduling system for a mobile device wherein the providing for charging and the preventing thereof are caused by closing and opening, respectively, a charging circuit in the battery charging subsystem [column 11, line 15-column 12, line 12; “Similarly, when the user device is substantially fully charged the application of charge can be stopped, such as by a charger no longer applying charge. In other embodiments, such as where the device is plugged directly into a power outlet, a switch or port on the device can cause the device to no longer receive power from the outlet. Even when the device is not fully charged, a switch, port, or similar component of the device can prevent the device from receiving a charge, or at least manage the time, amount, and or rate of charge that the device receives. In some embodiments, a user might plug a device into a power outlet when the user comes home at night, and the user might unplug the device in the morning, but the device might actually have not received any charge overnight due to the power management module or similar component of the device”].
.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Causey et al. US PGPUB 2014/0055087 in view of Herrod et al. US PGPUB 2010/0123436, and further in view of Chabalko et al. (2017), Quasistatic Cavity Resonance for Ubiquitous Wireless Power Transfer. PLoS ONE 12(2): e0169045. https://doi.org/10.1371/journal.pone.0169045.
Regarding claims 6, 12 and 19, Causey discloses wherein the battery charging subsystem is a wireless battery charging subsystem [fig. 2; par. 24] including a receiver device, and wherein the applying the charging schedule to the battery subsystem includes: 
automatically providing for charging of the battery subsystem by receiving via the receiver device, power from a transmitter device based on the charging schedule; and automatically preventing charging of the battery subsystem by preventing power transmission from the transmitter device to the receiver device based on the charging schedule [par. 27, the charging schedule in both wired and wireless charging is used to 
The combination of Causey and Herrod does not explicitly disclose the wireless charging subsystem includes a quasistatic cavity resonance receiver device and a quasistatic cavity resonance transmitter device.
However, Chabalko discloses a wireless power charging system with a quasistatic cavity resonance receiver device and a quasistatic cavity resonance transmitter device [abs.; pg. 2, pars. 2-3; figs. 1, 3 & 7].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Causey and Herrod to further include the wireless charging subsystem includes a quasistatic cavity resonance receiver device and a quasistatic cavity resonance transmitter device for the purpose of enabling a purpose-build structures such as a cabinet “to generate quasistatic magnetic fields that safely deliver kilowatts of power to mobile receivers contained nearly anywhere within”, as taught by Chabalko (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marty et al. US Patent 7,888,913 discloses a charging schedule which includes two patterns, a weekday and a weekend pattern which are each repeated during their respective times of the week.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859